                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


 DARNELL WINSTON WALKER,

        Plaintiff,

                v.                                      CIVIL NO. 3:18-CV-00624-RJC-DSC

 ROBERT L. WILKIE, SECRETARY OF
 VETERANS AFFAIRS,

        Defendant.


                                              ORDER

       THIS CAUSE is before the Court upon the Motion of the United States of America

seeking to stay proceedings in this case.

       Upon consideration of the Motion of the United States, for the reasons stated in its

Motion and for good cause shown,

       IT IS ORDERED that this case is STAYED pending further order of this Court.

       SO ORDERED.

                                 Signed: January 18, 2019
